Title: From George Washington to Thomas Durie, 11 May 1781
From: Washington, George
To: Durie, Thomas


                        Sir

                            Head Quarters New Windsor 11th May 1781.
                        
                        I have given orders to have Mr Adam the Dy Commy of Prisoner’s at Elizabeth Town arrested and brought to
                            trial upon some charges of mal conduct which have been exhibited against him to Congress. You will therefore proceed to
                            Elizabeth Town and remain there untill the matter shall be determined, or untill Mr skinners return from Philada. You will
                            permit Major de Meibom and Ensign de Meibom who are at Chatham to return to New York upon parole, till exchanged or called
                            for.
                        You will be pleased to take care of the letters for Genl Robertson—Genl Reidesel and Colo. Dayton. The two
                            first you will send by a Flag. I am &c.

                    